AUGUSTUS N. HAND, District Judge
(after stating the fads as above). The first objection to the foregoing petition is that Mr. Miller comes into court neither as the owner nor holder of any stock or bonds of the Chicago & Eastern Illinois Railroad Company, and if he were such a stockholder or bondholder, there appears to be no provision of law which would entitle him to- sue.
[1] Assuming for the purposes of argument that the petitioner is the owner of stock or bonds of the Chicago & Eastern Illinois Railroad Company (a fact not alleged in the petition, and disclaimed at the time of argument), the petition would under such circumstances have to he denied.
Section 268 (a) of the Railroad Bill, which regulates the issue of security by common carrier, so far as relevant, provides merely that the Interstate Commerce Commission may authorize a carrier to issue new shares or bonds. This it must do, section 272 (6), upon notice to the Governor of each state through which the carrier passes. The state authorities may oppose, and the Commission may hold hearings if it sees fit. Apparently no one else can object. The purpose of these provisions of law is only to prevent overissues of securities, and the Commission has no jurisdiction to determine whether the property received will belong to the carrier when received, or whether there are liens upon it. All the Commission does is to say that the securities may be issued for that property, and nobody interested in the property is or can be affected by the order, except as he becomes a holder of the new securities.
Here, the new corporation, the railway company, has applied for, and been given, leave to issue certain stock and bonds. It is of no mo*98ment to the petitioner here whether the securities are authorized or not until he gets them, and if he does so either voluntarily, or because compelled to, his interest will be in sustaining the order. If he has interests in the property to be transferred, he may wish -to prevent the transfer; but his time to object is when some court, in this case the United States District Court in Chicago, directs that his property^ be delivered to the railway company in exchange for the new securities. The order of the Interstate’ Commerce Commission does not, and could not, make that direction. It only puts the railway company in a position where, if it succeeds in getting the proposed consideration, its own bonds and shares will be valid, which they could not otherwise be.
[2, 3] So much for the basis of the application. As for the alleged defect in the powers of the committees, it is irrelevant because the railway company’s application is enough. The investigation required of ihe Commission may be informal. Whatever they think necessary, and no more. Even if it be without seeing the reorganization plan, there would be no irregularity. The Commission does not pass upon that, but upon the propriety of exchanging new securities for old property; if the property be adequate, it is unnecessary to go into the validity of its acquisition by the railway company.
In view-.of the foregoing conclusions, it is unnecessary t® discuss whether the provisions limiting the operation of the deposit agreements to a term of five years from their respective dates were such as to deprive the committees of all power to deal with the securities. Apparently the petitioner, after the five years had expired, represented depositors before the Commission, and' no request has been made for the return of the securities. If the depositors object to the plan of» reorganization, there is nothing to prevent them from withdrawing their securities. If they wish to participate in it in either its present or an amended form, the objection based upon the expiration of the five-year period seems groundless.
.The contention that the Interstate Commerce Commission, if it had learned that it was proposed to disregard the coal lands, should have insisted upon a modification of the plan for the transfer to the railway company and the issue of new securities, is met by what we have already said as to the powers of the Commission. The failure of the Indiana & Illinois Coal Corporation, which holds the legal title to the coal lands, to turn over these lands to the railway company, if they really belong to the latter, is a right which can only be asserted by the latter eompany. On the other hand, if that company holds the title as trustee for the old railroad company or the security holders, of whom the petitioner represents a part, it is manifest that relief must be sought against it in some appropriate forum. No relief can be given in such a proceeding as the present one.
The motion of the United States attorney is granted, and the petition dismissed. ’